SCHROEDER, Judge
(specially concurring) :
Since it is undisputed that the police lawfully caused the damaged car to be towed from an intersection after an accident, I agree with the majority that the subsequent chipping of paint samples did not require a warrant. However, I cannot subscribe to the majority’s approval of the plurality opinion in Cardwell v. Lewis, 417 U.S. 583, 94 S.Ct. 2464, 41 L.Ed.2d 325 (1974), in reaching this result. The exigencies surrounding the towing in this case were not present in Cardwell, where the police had towed the car from a public parking lot, not *369from an accident scene. The eight justices who ■ considered whether there had been an unlawful seizure were evenly divided. For the reasons well stated by Justice Stewart’s dissenting opinion in Cardwell, I am unable to join in the majority’s view that a warrant would not be required in circumstances other than those presented here.